Citation Nr: 1307208	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  10-39 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disability, to include dysthymic disorder, major depression, and anxiety reaction and schizophrenia.  


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in San Juan, Puerto, Rico; which determined that new and material evidence had not been received to reopen a claim for service connection for "depressive disorder, dysthymic disorder, and anxiety depressive reaction."  A notice of disagreement was received in August 2009; a statement of the case was issued in August 2010; and a substantive appeal was received in January 2011.

The issue of entitlement to service connection for a psychiatric disability on the merits is remanded to the RO via the Appeals Management Center (AMC).  The Veteran will be advised if further action is required on his part.


FINDINGS OF FACT

1.  In October 2002, the RO denied the Veteran's application to reopen a claim for service connection for depressive disorder, dysthymic disorder, and anxiety depressive reaction.  The Veteran failed to file a timely notice of disagreement; and no new and material evidence was received within a year of the rating decision's issuance

2.  Certain evidence received since the October 2002 decision is neither cumulative nor redundant of the evidence of record at the time of the October 2002 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.


CONCLUSIONS OF LAW

1.  The October 2002 RO rating decision, which denied the Veteran's application to reopen the claim for service connection for "depressive disorder, dysthymic disorder, and anxiety depressive reaction" is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the October 2002 RO rating decision is new and material; accordingly, the claim for service connection for a psychiatric disability, to include a depressive disorder, dysthymic disorder, and anxiety depressive reaction is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Following notification of an adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and will not be reopened or reconsidered without receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provides as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2012).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran's claim for service connection for a psychiatric disability was originally denied by way of a December 1971 rating decision.  The Veteran failed to file a timely notice of disagreement, and no evidence was received within the appeal period after the decision.  As such, the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.156(b) (2011) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  

The Veteran's claim was initially denied in a rating decision issued in December 1971.  

Service treatment records considered in that decision reflect that the Veteran was hospitalized in January 1971.  He was found to be amnesic and suffering from auditory hallucinations.  The Veteran admitted to being a heavy user of illicit drugs, including hashish, marijuana, amphetamines, and heroin.  On re-evaluation the following day, there was no evidence of a thought disorder, neurosis, psychosis, or clinical depression.  He was assessed with passive aggressive personality, chronic, severe; and manifested by AWOL, manipulativeness, illicit drug use, intentional inefficiency, obstruction, lack of anxiety regarding his acting out behavior, rebelliousness, and hostility.     

The Veteran underwent VA hospitalization in June 1971, when the diagnosis was schizophrenia, latent type.  The details of the hospitalization were not available at the time of the December 1971 decision.

On a VA examination in July 1971, the diagnosis was anxiety neurosis, chronic with psychophysiologic responses and associated drug addiction.

Prior to making its December 1971 decision the RO sought an expert opinion as to the correct diagnosis for the Veteran's psychiatric disability.  In November 1971, a VA physician opined that the correct diagnosis was anxiety neurosis, chronic with psychophysiologic responses and associated drug addiction.

The Veteran sought to have the claim reopened on several occasions.  

In a statement dated in December 1970, but received in February 1981, Dr. Felix Maldonado, reported that he had examined the Veteran and found that he had many symptoms suggestive of a moderate episode of schizophrenia.  

It was also reported that the Veteran had been hospitalized at Hato Rey Psychiatric Hospital in February 1981.

Records of the 1971 VA hospitalization were associated with the claims folder in approximately July 1991.  Records of an unrelated VA hospitalization in May and June 1971, were also obtained.  These did not mention a psychiatric disability.

The Veteran underwent VA examinations in January 1994, the diagnoses included severe "anxiety depressive reaction."

In October 2002, the RO denied an application to reopen the claim.  Once again, the Veteran failed to file a timely notice of disagreement, and no evidence was received within the appeal period after the decision.  As such, the October 2002 rating decision became final.  This represents the most recent final decision.  

The evidence on record at the time of the October 2002 denial consisted of service treatment records, post service VA outpatient records, and several VA examinations.  

The basis for the original December 1971 denial appears to be the fact that the Veteran's psychiatric disability was ultimately determined not to be a psychosis (for which presumptive service connection would have been for consideration) and was not identified in service.  

Subsequent rating decisions, including the October 2002 rating decision, denied the Veteran's application to reopen the claim because no new and material evidence had been received to address this basis for denial.

Evidence received since the October 2002 rating decision includes an August 2009 correspondence from Dr. N.A.O.  She stated that the Veteran has attributed his psychiatric disabilities to service.  Specifically, he reported an incident in which his wife was having an abortion, and the obstetrician recommended that the Veteran be present.  He asked for permission but was denied.  It was then that he started feeling frustration and irritability.  He began feeling his life was worthless, and he began having problems with peers and episodes of aggressiveness.  He reported that he didn't want to do anything but stay in his room and drink.  He denied ever using illicit drugs.  Dr. N.A.O. was of the opinion that the Veteran should be carefully evaluated because she felt it was more probable than not that the Veteran was misdiagnosed during service, and that his depression began in service, as a result of the incident with his wife.  

The Board finds that this correspondence constitutes new and material evidence.  As noted above, the RO previously denied the claim because the Veteran's psychiatric disability was due to illicit drug use.  The new evidence addresses this point of contention, and constitutes new evidence that his psychiatric disabilities may be unrelated to drug use.  

The Board notes that the Court has interpreted the language of 38 C.F.R. § 3. 156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  

In determining whether the submitted evidence is new and material, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Board finds that the August 2009 correspondence from Dr. N.A.O. meets the low threshold of 38 C.F.R. § 3.156(a) and is new and material evidence to reopen the Veteran's claim; because it indicates that a current psychiatric disability might be related to service.  As new and material evidence has been received to reopen the claim, the claim for entitlement to service connection is reopened.   



ORDER

New and material evidence has been received, and the claim for service connection for a psychiatric disability is reopened  



REMAND

The Board notes that Dr. N.A.O.'s opinion is sufficient to reopen the Veteran's claim because for new and material evidence purposes only, this new evidence is presumed to be credible.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, the opinion does not consider the specific in-service findings and is insufficient to make a decision on the Veteran's claim.  As discussed above it is sufficient to trigger VA's duty to provide an examination.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

A VA examiner is needed to determine whether any current psychiatric disability began during or were caused by service.  

The claims folder includes an audio cassette dated January 10, 1991.   A wrapping around the cassette indicates that it pertains to "Pdg VAE ?/7/91."  Its contents do not appear to pertain to the current appeal, but this matter should be considered by the agency of original jurisdiction (AOJ).

Records of the Veteran's February 1981 hospitalization at the Hato Rey Psychiatric Hospital are not part of the claims folder, but would be relevant to his claim.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)-(c) (West 2002).

The report of the Veteran's June 1971 psychiatric hospitalization shows that he was transferred from the Caguas Municipal Hospital.  Records from that facility would also be relevant and VA has a duty to seek them.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should ask the Veteran to authorize VA to obtain records of his June 1971 treatment at Caguas Municipal Hospital and February 1981 treatment at Hato Rey Psychiatric Hospital.   

If the Veteran fails to provide the necessary authorization, tell him that he can obtain and submit the records himself.

At least two requests for these records are necessary unless it is reasonably certain that they do not exist or further efforts would be futile.

If any requested records cannot be obtained, the Veteran should be informed of the missing records, of the efforts made to obtain the records, and of any further action that will be taken with regard to his claim.

2.  The AOJ should determine whether the information on the above referenced audio cassette is relevant to his current appeal; and if so, insure that its contents are transcribed and considered in the adjudication of the claim; or make a determination that the information is not relevant.    

3.  The Veteran should be afforded a VA examination to determine the nature of his current psychiatric disabilities (any such disability shown since 2009) and whether such disabilities are related to a disease or injury in service, including the in-service psychiatric hospitalization.  

The claims file must be made available to the examiner for review in connection with the examination.  

Any indicated testing should be conducted.

Following a review of the relevant evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that each psychiatric disability began during or is causally related to service.

The examiner should also opine, whether the Veteran had a psychosis in service; whether a psychosis was demonstrated in the year after service; and whether the Veteran currently has a psychosis.  

4.  If the claim on appeal remains denied, the AOJ should issue a supplemental statement of the case, before returning the appeal to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


